DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ditty (US 20150259185 A1).
Regarding claims 19 & 20 Ditty teaches method of operating a construction machine, said method comprising: turning at least one wheel, independently from any other wheel, to a predetermined toe-out orientation; driving the at least one wheel using an associated wheel motor from a stowed condition of a respective support arm to a deployed condition of the respective support arm (paragraphs 29 & 30), wherein driving the at least one wheel to the deployed condition of the respective support arm causes a distal end of the support arm to move away from a base of the construction machine (FIG. 4: depicted in the axles of the ‘, “, and ‘” configurations relative to stability circle 19 which is centered on the base); locking the respective support arm in any position between a retracted position in a transport mode and an extended position in an operational mode; and controlling steering of the at least one wheel in an operational mode of the construction machine (paragraphs 30 & 31), and wherein locking the respective support arm comprises locking the respective support arm in the deployed condition using a hydraulic cylinder (FIG. 4: 38, 48, 58, & 68; paragraph 20).

Allowable Subject Matter
Claims 1-18 allowed.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 1 & 11 no prior art made of record teaches an extendable wheel base chassis comprising a base pivot at an intersection of adjacent straight and concave sides of a base, a king pin of said base spaced a distance from the base pivot, and a main pivot at said base end. A combination of these limitations and the other recited features was not reasonably found in the prior art.

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered. Regarding claims 1 & 11 and their depend claims the argument that Beji would not have been obvious to combine is considered persuasive and the claims are allowable. Regarding the arguments directed towards claim 19 & its dependent claim the new features do not define over the prior art as Ditty does show those features as cited in the rejection of claim 19 and thus the argument is not considered persuasive. 

Conclusion                                                                                                                                                                                                    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616